IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JASON WINIG,                               : No. 525 EAL 2020
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
EDWARD T. KANG, ESQ., DAVID R.             :
SCOTT, ESQ., AND KANG HAGGERTY &           :
FETBROYT, LLC,                             :
                                           :
                   Petitioners             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of May, 2021, the Petition for Allowance of Appeal is

DENIED.